                                                                           CLERK': OFFICE u.s.DlsK.cOuRT
                                                                                .
                                                                                  AT DANVILLE,VA
                                                                                       FILED
                     IN TH E UNITED STATES DISTRICT COURT                         AkY 3 1 2219
                    FOR THE W ESTERN DISTRICT OF VIR GINIA
                               R O A N O K E D IW SIO N                        ZULI
                                                                                  AG    DLG CL
                                                                              uv:>(K
                                                                                   DEPUTY CLER
W ILLIA M F.M IL G RIM ,JR .,

                     Plaintiff,                   CA SE N O .7:18CV 00048

                                                  M EM O R AN D UM O PIN IO N

HAROLD CLARKE,ZI AL ,                             By: H on.Jackson L.K iser
                                                      Senior U nited StatesD istrictJudge
                     D efendants.


       Thisprisonercivilrightsactionunder42U.S.C.j 1983isbeforemeonamotionfrom the
proK plaintiff,W illinm F.M ilgrim,Jr.,thatistitledçtM otionforProtectiveOrder,''EECFNo.775.
Thismotion,which Iconstrueasoneseeldnginterlocutoryinjtmctiverelief,mustbedenied.
       Toobtainapreliminaryinjunction,aplaintiffmustestablishthat:(1)heislikelytosucceed
onthemerits;(2)heislikelytosufferirreparableharm intheabsenceofpreliminaryrelief;(3)the
balanceofequitiestipsinhisfavor;and(4)aninjunctionisinthepublicinterest.W interv.Natural
Res.Def.Council,555 U.S.7,20 (2008). Critically,each ofthese fotlrrequirementsmustbe
satisfied. Id. Thus,a plaintiffmustm ake aIGclear''showing thatheislikely to sufferirreparable

harm absentrelief. Id.

       M ilgrim 'scom plaint,filed in February of2018,allegesthatthedefendantprison officials
                                                                    .




were deliberately indifferentto his seriousm edicalneeds in 2016 and 2017,interfered with his

ability to litigate a habeas corpuspetition,and retaliated againsthim by transferring ltim to a

differentprison facility in 2016. He also complainsthatthe Prison Litigation Reform Act is
tmconstitutional. Thedefendantshavefiled amotion forsllmmaryjudgment,and M ilgrim has
responded.l

       In thepresentm otion,M ilgrim assertsthatin M arch of2019,
                                                                'hepleaded guilty to aprison

disciplinary charge and,in retaliation for this lawsuit,officials im posed m ore penalties than
perm
   ' itted bytheprison regulations. Theplaintiffapparently seeksacourtorderdirecting officials

toremovetheextrapenalties,whichwere::25daysinthehole,''lossofhisprisonjobandincome,
rem ovalfrom the tGveteran's''pod,and a threatthathe would be transferred to anotherprison.

(M ot.1EECFNo.771.)
       Icnnnotfind thattherequested interlocutory injlmctivereliefiswarranted in thiscase.
First,M ilgrim 's allegation thatthesepenaltieswere imposed because ofthis lawsuitare m erely

conclusory,and thushefailsto dem onstratealikelihoodofsuccesson themeritsofhisretaliation

c1aim.2 SeeAdnmsv.Rice,40F.3d72,74(4thCir.1994)(sllmmarilydismissingretaliationclaim
as insufficient because it consisted of m erely conclusory allegations and no facts to show

retaliatory motivation). Second,M ilgrim fails to demonstrate thatthe penalties ofwhich he
complains qualify as irreparable hann. Third and fourth,l cnnnotfind thatthe balance ofthr
equitiestipsin M ilgdm 'sfavor,orthatpublic interestwould be served by courtinterference in

theseintem alprisonproceedings.Accordingly,M ilgrim failstomaketheshowingsrequiredtmder

W inter,and Iwilldeny hismotion accordingly.An appropriateorderwillenterthisday.




       1 Iwilladdressthe defendants'm otion in aseparate opinion and order.

        2 Forthe same reason,Ialso decline to construe M ilgrim 'ssubm ission as a motion to am end the
com plaint.
                                                  2
       TheClerk isdirected to send copiesofthismem orandtlm opinion andaccompanyingorder

to plaintiffand to colm selofrecord fordefendants.
       ENTERED thisY l dayofMay,2019.


                                            E OR UNITED TATES DISTRICT JUDGE
